NUMBERS 13-13-00178-CR AND 13-13-00179-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


QUENTIN RIOS,                                                                Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 28th District Court
                         of Nueces County, Texas.



                          MEMORANDUM OPINION
               Before Justices Rodriguez, Garza, and Perkes
                    Memorandum Opinion Per Curiam

      Appellant, Quenton Rios, attempts to appeal convictions for burglary of a

habitation. The trial court has certified in these cases that this “is a plea-bargain case,

and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
         On April 4, 2013, this Court notified appellant’s counsel of the trial court’s

certifications and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certifications.

       On May 21, 2013, counsel filed a letter brief with this Court. Counsel’s response

does not establish that the certifications currently on file with this Court are incorrect or

that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court’s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, these

appeals are DISMISSED.



                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
13th day of June, 2013.




                                              2